FILED
                             NOT FOR PUBLICATION                            FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT GARBER,                                   No. 11-56901

               Plaintiff - Appellant,            D.C. No. 2:09-cv-05657-DDP-
                                                 RNB
  v.

GILDARDO VIZCARRA, individual and                MEMORANDUM *
official capacity as a police officer for the
City of Los Angeles General Services
Department; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Robert Garber appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging unlawful search and seizure, harassment, and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conspiracy. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment on Garber’s claims

alleging unlawful search and seizure because Garber failed to raise a genuine

dispute of material fact as to whether defendant police officers lacked probable

cause to arrest him. See United States v. Lopez, 482 F.3d 1067, 1072 (9th Cir.

2007) (“Probable cause to arrest exists when officers have knowledge or

reasonably trustworthy information sufficient to lead a person of reasonable

caution to believe that an offense has been or is being committed by the person

being arrested.”).

      The district court properly granted summary judgment on Garber’s claim

alleging harassment in violation of his substantive due process rights because

Garber failed to raise a genuine dispute of material fact as to whether the officers

harassed him.

      The district court properly granted summary judgment on Garber’s claim

alleging conspiracy because Garber failed to raise a genuine dispute of material

fact as to whether the officers agreed to deprive him or actually deprived him of

any constitutional right. See Avalos v. Baca, 596 F.3d 583, 592 (9th Cir. 2010)

(explaining the requirements of a conspiracy claim under § 1983).


                                           2                                     11-56901
      The district court properly granted summary judgment on Garber’s claim

alleging municipal liability because Garber failed to raise a genuine dispute of

material fact as to whether the officers violated any constitutional right. See City

of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per curiam) (if defendant

police officers inflicted no constitutional injury, the municipality cannot be liable

for damages).

      We reject Garber’s contention that the district court committed misconduct

by ruling against him.

      AFFIRMED.




                                           3                                     11-56901